I am uncertain whether the opinion of Mr. Justice WOLFE is to be interpreted as disapproving the rule laid down in WesternLeather  Finding Co. v. State Tax Commission, 87 Utah 227,48 P.2d 526, or whether it is intended to reaffirm the doctrine therein laid down and distinguish this case from that one. I am unable to see any logical distinction or any sound or reasonable basis for distinguishing the two cases. I have always thought the Western Leather case unsound. If the holding in that case is still to *Page 523 
stand as a correct statement of the law then the conclusions reached by Mr. Justice WOLFE, in the present case are unsound. It is because I think the decision in this case by necessary implication overrules and disapproves the Western Leather case that I concur herein.